Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement  
Acknowledgement is made of applicant’s amendment made on 07/21/2021. Applicant’s submission filed has been entered and made of record.
Status of the Claims
Claims 1-8 are pending. 
Response to Applicant’s Argument
In response to “That is, the claimed invention does not merely substitute semantically similar words in a first pattern, but aligns the slots of a first pattern and a second pattern (i.e., by interchanging the verbs in slots) such that multiple sentences can be determined as semantically similar” and “However, Gupta merely substitutes words having a similar semantic meaning into slots of a first pattern. Gupta does not teach or suggest aligning a first pattern (e.g., 'make coffee') with a second pattern based on the semantic structure (e.g., 'prepare drinks').”.
Gupta teaches using rules to match among different sentence structures (Col 6, Rows 57-59). For example, phrases with the structure: VP->Verb Adverb NP and VP (“pick up object”) -> Verb NP Adverb (“pick object up”) are equivalent (i.e., aligned) if the words with the same parts of speech (i.e., syntactic information) are synonyms in the two candidate phrases (Col 6, Rows 60-65).
Therefore, when user request is “make coffee” with a sentence structure “make NVB coffee / NN” where “make” is the verb and “coffee” is the noun, Gupta selects paraphrases Col 7, Rows 5-14) in order to align sentence structure / pattern of paraphrases with sentence structure / pattern of the user request. 
In particular, given paraphrases 1-10 in Table 1 (Col 7, Rows 25-35), grammar generator 112 analyzes paraphrase (1) “please / VB make / VB coffee / NN” and modifies the grammar as ?Filler[make][coffee] (Col 7, Rows 40-50) because words in paraphrase (1) with the same parts of speech as the user request (i.e., aligned patterns) are synonyms. 
In another example, grammar generator analyzes the fourth paraphrase “fix/VB me/PRP a/DT cup/NN of/IN coffee/NN” and modifies the grammar as ?Filler [fix make prepare]? (me a) [(cup of coffee) coffee java] (Col 8, Rows 8-15) because the sentence structure / pattern of the fourth paraphrase shows words with the same parts of speech as user request “makeNVB coffee/NN” are synonyms.
In other words, Gupta teaches aligning slots of a first pattern and a second pattern for verbal phrases based on syntactical (i.e., parts of speeches) and lexical features (i.e., semantics) along with calculated synonyms (e.g., verbs fix make prepare are interchangeable) such that multiple sentences can be determined as semantically equivalent or similar (Col 6, Rows 60-65); i.e., predicted paraphrases of the patterns have a same semantic meaning using representative words along with interchangeable verbs as the new word. 
Claim Rejections - 35 USC § 101
35 U.S.C. §101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8 are rejected on the ground of nonstatutory double patenting of the claims in U.S. Patent No. 10380258 B2 in view of Manson (US 2004/0181390 A1) and Maxwell (US 2005/0137855 A1). 
Limitations of claims 35-38 in the instant application correspond to the combination of limitations set forth in claim 1 of US 10380258 B2. 
US 10380258 B2					16/528434
1. A corpus pattern paraphrasing system comprising: 




an analyzing circuit configured to: analyze a corpus of sentences stored in a database to determine regular structures including a plurality of substitute words for verbs expressed as patterns that construct sense disambiguation resources and apply deep learning of the regular structures over the patterns including the constructed sense disambiguation resources; and 
create a plurality of regular rules based on the corpus of sentences analyzed, the being created independently to the database to predict a syntactic meaning and a semantic meaning of the corpus of sentences without referring to the database; 
a representative word determining circuit configured to determine a plurality of representative words that represents each class of word of the regular structures; and an aligning circuit configured to align word slots of different occurrences of a paraphrase pattern of the classes of words replaced with substitute words and representative words in the paraphrase pattern and a second paraphrase pattern to give a same semantic meaning to the paraphrase pattern and the second paraphrase pattern as a sentence of the corpus of sentences, wherein the paraphrase pattern includes exactly one semantic meaning and the rules are congruent to the semantic meaning, and wherein the regular rules are syntactic-semantic rules that express linguistic knowledge on how the verbs expressed as patterns are used.
7. The system of claim 1, wherein the aligning circuit aligns the word slots such that verbs are positioned in each possible order with the classes of words.
8. The system of claim 7, wherein the aligning circuit calculates a probability of having the same semantic meaning for each possible order of the verbs and the representative words, and wherein the paraphrase pattern comprises the order of the verbs and the representative words having a highest probability of the same semantic meaning. 

a processor; and 
a memory, the memory storing instructions to cause the processor to perform: 




















aligning slots of patterns for verbal phrases based on syntactical and lexical features (i.e., syntactic-semantic rules) along with calculated synonyms that form a new word in the verbal phrases to predict paraphrases of the patterns that are not previously stored in a corpus of sentences in a database, 


wherein the paraphrase of the patterns includes exactly one semantic meaning and the rules are created that are congruent to the semantic meaning, and wherein the rules are syntactic-semantic rules that express linguistic knowledge on how the verbs expressed as patterns are used.



the calculated synonyms being calculated according to a probability that the predicted paraphrases of the patterns have a same semantic meaning using representative words along with interchangeable verbs as the new word.


analyzing a corpus of sentences stored in a database to determine regular structures including a plurality of substitute words for verbs expressed as patterns that construct sense disambiguation resources and apply 
creating a plurality of regular rules based on the corpus of sentences analyzed, the plurality of regular rules being created independently to the database to predict a syntactic meaning and a semantic meaning of the corpus of sentences without referring to the database; 
determining a plurality of representative words that represents each class of word of the regular structures; and 
aligning word slots of different occurrences of a paraphrase pattern of the classes of words replaced with substitute words and representative words in the paraphrase pattern and a second paraphrase pattern to give a same semantic meaning to the paraphrase pattern and the second paraphrase pattern as a sentence of the corpus of sentences, wherein the paraphrase pattern includes 
wherein the regular rules are syntactic-semantic rules that express linguistic knowledge on how the verbs expressed as patterns are used.
7. The system of claim 1, wherein the aligning circuit aligns the word slots such that verbs are positioned in each possible order with the classes of words.
8. The system of claim 7, wherein the aligning circuit calculates a probability of having the same semantic meaning for each possible order of the verbs and the representative words, and wherein the paraphrase pattern comprises the order of the verbs and the representative words having a highest probability of the same semantic meaning.



















aligning slots of patterns for verbal phrases based on syntactical and lexical features along with calculated synonyms that form a new word in the verbal phrases to predict paraphrases of the patterns that are not previously stored in a corpus of sentences in a database, 


wherein the rules are syntactic-semantic rules that express linguistic knowledge on how the verbs expressed as patterns are used.




the calculated synonyms being calculated according to a probability that the predicted paraphrases of the patterns  have a same semantic meaning using representative words along with interchangeable verbs as the new word. 




analyzing a corpus of sentences stored in a database to determine regular structures including a plurality of substitute words for verbs expressed as patterns that construct sense disambiguation resources and apply deep learning of the regular structures over the patterns including the constructed sense disambiguation resources; 
creating a plurality of regular rules based on the corpus of sentences analyzed, the plurality of regular rules being created independently to the database to predict a syntactic meaning and a semantic meaning of the corpus of sentences without referring to the database; determining a plurality of representative words that represents each class of word of the regular structures; and 
aligning word slots of different occurrences of a paraphrase pattern of the classes of words replaced with substitute words and representative words in the paraphrase pattern and a second paraphrase pattern to give a same semantic meaning to the paraphrase pattern and the second paraphrase pattern as a sentence of the corpus of sentences, wherein the paraphrase pattern includes exactly one semantic meaning and the rules are congruent to the semantic meaning, and wherein the regular rules are syntactic-semantic rules that express linguistic knowledge on how the verbs expressed as patterns are used.
7. The system of claim 1, wherein the aligning circuit aligns the word slots such that verbs are positioned in each possible order with the classes of words.
8. The system of claim 7, wherein the aligning circuit calculates a probability of having the same semantic meaning for each possible order of the verbs and the representative words, and wherein the paraphrase pattern comprises the order of 


















aligning slots of patterns for verbal phrases based on syntactical and lexical features along with calculated synonyms that form a 


wherein the paraphrase of the patterns includes exactly one semantic meaning and the rules are created that are congruent to the semantic meaning, and wherein the rules are syntactic-semantic rules that express linguistic knowledge on how the verbs expressed as patterns are used.



the calculated synonyms being calculated according to a probability that the predicted paraphrases of the patterns have a same semantic meaning using representative words along with interchangeable verbs as the new word.




US 10380258 B2 does not disclose aligning slots of patterns for verbal phrases based on lattice algebra. 
Manson discloses a system for translating natural language (i.e., verbal phrases) into abstract formal language (¶2) based on syntactical and lexical features based on lattice algebra (¶19, natural language text input entered by the user is parsed, entered into syntactic processing to generate representations in syntactic algebra, and output to semantic processing to generate a formal interpretation of the input text; see in particular ¶¶217-225, generating syntactic algebra representation; ¶¶228-238, generating semantic representation; in particular, ¶236, generating semantic lattice through algebraic multiplication).
It would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention to align slots of patterns for verbal phrases based on syntactical and lexical features based on lattice algebra as taught by Manson when aligning slots of patterns for verbal phrases along with synonyms in order to achieve an effective formal representation and interpretation of the meaning conveyed by the verbal phrases (Manson, ¶6). 
US 10380258 B2 does not disclose wherein the lexical features are identified with a relation to ambiguous words in the corpus of sentences to give meaning to the ambiguous words.
Maxwell teaches wherein the lexical features are identified with a relation to ambiguous words in the corpus of sentences to give meaning to the ambiguous words (¶64, determining phrasal information structure comprising associated syntactic and semantic information; e.g., ¶73, ambiguity about whether the verb “to saw” is associated with the concept of “sawing” something or the concept of “seeing” something; ¶80, “VU” contains syntactic information / relation “V_PTT(X, Y, Z)”; ¶81, “SCIE” contains syntactic information / relation “V_1SG (X, Y, Z)”).
It would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention to use lexical features describing a relation to ambiguous words in a corpus of sentences to give meaning to the ambiguous words in order to reflect the syntactic relations between words (Maxwell, ¶75).
Regarding Claim 4, see limitation “creating a plurality of regular rules based on the corpus of sentences analyzed, the plurality of regular rules being created independently to the database to predict a syntactic meaning and a semantic meaning of the corpus of sentences without referring to the database” in claims 1, 13, and 17 of US 10380258 B2.
Regarding Claim 5, see limitation “calculates a probability of having the same semantic meaning for each possible order of the verbs and the representative words, and wherein the paraphrase pattern comprises the order of the verbs and the representative words having a highest probability of the same semantic meaning.” in claim 8 of US 10380258 B2.
Regarding Claim 6, see limitation “wherein the analyzing determines a syntactical feature of each word in the corpus of sentences based on lexical features of the sentences in the corpus of sentences and assigns a generic placeholder for the syntactical feature such that representative word determining circuit replaces the generic placeholder with a different word having the same syntactical feature.” in claim 15 of US 10380258 B2.
Regarding Claim 7, see limitation “wherein the plurality of substitute words comprise a plurality of most frequently used words in the corpus of sentences that have a same lexical feature.” in claim 5 of US 10380258 B2.
Regarding Claim 8, US 10380258 B2 does not disclose wherein the relation of the lexical features to the ambiguous words includes a part of speech.
Maxwell discloses wherein the relation of the lexical features to the ambiguous words includes a part of speech (¶76, e.g., the value in the syntactic information portion 620 indicates that a first singular auxiliary verb relationship exists between two arguments represented by variables X and Y).
It would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention to use lexical features describing a relation to ambiguous words including a part of speech in a corpus of sentences to give meaning to the ambiguous words in order to reflect the syntactic relations between words (Maxwell, ¶75).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 103 that form the basis for the rejections under this section made in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8 are rejected under 35 USC 103(a) as being unpatentable over Maxwell (US 2005/0137855 A1) in view of Gupta et al. (US 7957968 B2) and Manson (US 2004/0181390 A1).

Regarding Claims 1-3, Maxwell discloses a corpus pattern paraphrasing system (¶137) comprising: 
a processor (¶138, microprocessor / special purpose computer); and 
¶138-139, software routines stored in memory 20): 
aligning slots of patterns for verbal phrases based on syntactical and lexical features along with calculated synonyms that form a new word in the verbal phrases to predict paraphrases of the patterns that are not previously stored in a corpus of sentences in a database (¶36-37, retrieved text 1001 from information repository 200 and encode text 1001 into a packed meaning representation; ¶38, packed meaning generation system 10 generates alternate phrases from the packed meaning representation as follows: ¶42, determine input meanings in the packed meaning representation as index into a lexicon (i.e., database, see Fig. 5) to determine words / phrases matching input meanings and create entries for each matched words / phrases comprising semantic, syntactic, and source information indicating origin of the entry in the lexicon; in particular, ¶64, determine “new word” / phrasal information structure with identified word as source entry and associated syntactic and semantic information (i.e., syntactical and lexical information));
the calculated synonyms being statistically calculated such that the predicted paraphrases of the patterns have a same semantic meaning using representative words along with interchangeable verbs as the new word (¶38 and ¶72, statistical methods may be used to select likely alternative phrases based on statistical models of likelihood derived from prior analysis of a training corpus; see Figs. 15, 16, and 17),
wherein the lexical features are identified with a relation to ambiguous words in the corpus of sentences to give meaning to the ambiguous words (¶64, determining phrasal information structure comprising associated syntactic and semantic information; e.g., ¶73, ambiguity about whether the verb “to saw” is associated with the concept of “sawing” something or the concept of “seeing” something; ¶80, “VU” contains syntactic information / relation “V_PTT(X, Y, Z)”; ¶81, “SCIE” contains syntactic information / relation “V_1SG (X, Y, Z)”),
wherein the paraphrase of the patterns includes exactly one semantic meaning (¶38, packed meaning generation system 100 generates each of the alternate phrases from packed meaning representation of the retrieved text 1001; i.e., ¶42, determine input meanings in the packed meaning representation as an index into a lexicon to determine words or phrases matching the input meaning) and rules are created that are congruent to the semantic meaning (¶41, determine ordered rewrite rules; ¶44, entries in the phrasal information structure that share semantic and syntactic information and which satisfy the constraints of the ordered rewrite rule are combined into new entries), and 
wherein the rules are syntactic-semantic rules that express linguistic knowledge on how the verbs expressed as patterns are used (¶63, ordered rewrite rules are determined based on determined reference language of the input meanings; e.g., French language rules are determined from a French language grammar; Compare the ordered rewrite rules for French of Fig. 6 with Fig. 5 lexicon comprising a word portion 610, a syntactic information portion 620, and a semantic information portion 630; see ¶89, when one or more entries in a phrasal information structure match the right hand syntactic information portion of a rule, entries in the phrasal information structure are combined to form a new entry; e.g., see French verbs “Vu” and “Scie” in Fig. 5).
Maxwell does not disclose the calculated synonyms being calculated according to a probability that the predicted paraphrases have a same semantic meaning using representative words along with interchangeable verbs as the new word.
Gupta teaches a two pass speech recognition method where a second pass recognition uses a grammar generator (Col 8, Rows 61-66 and Col 9, Rows 16-21) to calculate synonyms for spoken utterance (Col 5, Rows 54-56, grammar generator 112 connects to an OMICS database and reads paraphrasing data; Col 5, Rows 56-65, construct grammar structure for paraphrasing data and identify appropriate synonyms) according to a probability that a predicted paraphrases have a same semantic meaning using representative words along with interchangeable verbs (Col 5, Rows 64-67, phrases containing matches to synonyms are used to generate filter and core words; Col 6, Rows 12-16, core words are the most significant information bearing words comprising verbs and nouns; e.g., Col 8, Rows 35-40, for “make coffee”, generate structure for paraphrasing where the verb “make” is interchangeable with [fix prepare make]; Col 9, Rows 22-39, second pass recognition to generate and rank possible matching word phrases by identifying keywords (verbs and nouns) and their confidence numbers, the ranked matches are iteratively selected starting with the best match).
It would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention to calculated synonyms according to a probability that the predicted paraphrases have a same semantic meaning using representative words along with interchangeable verbs as the new word in order to rank and select alternate phrases using statistical models (Maxwell, ¶38 and ¶72, using statistical methods to narrow and select likely alternate phrases based on statistical models of likelihood; Gupta, Col 8, Rows 50-60, grammar generator 112 trained by OMICS paraphrase statements may be an n-gram statistical language model).
Maxwell does not disclose aligning slots of patterns for verbal phrases based on lattice algebra. 
Manson discloses a system for translating natural language (i.e., verbal phrases) into abstract formal language (¶2) based on syntactical and lexical features based on lattice algebra (¶19, natural language text input entered by the user is parsed, entered into syntactic processing to generate representations in syntactic algebra, and output to semantic processing to generate a formal interpretation of the input text; see in particular ¶¶217-225, generating syntactic algebra representation; ¶¶228-238, generating semantic representation; in particular, ¶236, generating semantic lattice through algebraic multiplication).
Maxwell’s phrasal information structure saves associated syntactic and semantic information in the packed meaning representation (¶64). It would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention to generate the packed meaning representation based on syntactic and semantic / lexical features based on lattice algebra as taught by Manson when aligning slots of patterns for verbal phrases in order to achieve an effective formal representation and interpretation of the meaning conveyed by the verbal phrases (Manson, ¶6). 
Further regarding claim 3, Maxwell discloses a non-transitory computer-readable recording medium recording a corpus pattern paraphrasing program, the program causing a computer to perform the process of claim 1 (¶138-139, software routines stored in memory 20).
Regarding Claim 4, Maxwell discloses wherein a plurality of regular rules are created based on the corpus of sentences, the plurality of regular rules being created independently to the database to predict a meaning of the corpus of sentences without referring to the database (¶37, text is encoded or parsed into a packed meaning representation; ¶91, regular expression is an example of packed meaning representation).  
Regarding Claim 5, Maxwell-Gupta discloses wherein a probability of the paraphrase pattern having the same semantic meaning is computed for each order of the classes of words replaced with the substitute words (Maxwell, ¶38 and ¶72, using statistical methods to select likely alternate phrases based on statistical method of likelihood; see Gupta, Col 9, Rows 22-39, closest match measured by confidence number ranging from 0 to 100%).  
Regarding Claim 6, Maxwell discloses wherein the substitute words have a same syntactical meaning as the classes of words (¶63 and ¶66, apply grammar rules to consume or match two different phrase entries based on matching syntax and create a combined phrase entry).  
Regarding Claim 7, Maxwell discloses wherein the plurality of substitute words comprise a plurality of most frequently used words in the corpus of sentences that have a same lexical feature (¶64, word is saved in the phrasal information structure as source of the entry along with associated syntactic and semantic information; ¶70, determine alternate phrases based on the source information; ¶72, select likely alternate phrases based on statistical models of likelihood derived from prior analysis of a training corpus; see Gupta, Col 8, Rows 55-60, a 3-gram statistical language model is trained from corpus of paraphrasing data, where the model captures the frequency of different words in a grammar. The combination uses statistical language model that captures frequency of different words in a grammar to select likely alternate phrases).
Regarding Claim 8, Maxwell discloses wherein the relation of the lexical features to the ambiguous words includes a part of speech (¶76, e.g., the value in the syntactic information portion 620 indicates that a first singular auxiliary verb relationship exists between two arguments represented by variables X and Y).
Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Richard Z. Zhu whose telephone number is 571-
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RICHARD Z ZHU/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        08/14/2021